                    Case 1:17-cr-00044-RJJ ECF No. 125 filed 03/13/19 PageID.664 Page 1 of 1

                           UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                            CRIMINAL MINUTE SHEET
USA v.       CHARLES AGHOGHO EJINYERE                                                   DISTRICT JUDGE:          Robert J. Jonker

    CASE NUMBER                      DATE               TIME (begin/end)                PLACE                     INTERPRETER
      1:17-CR-44                     3/13/19         2:02 - 2:35 p.m.               Grand Rapids




                                                            APPEARANCES
Government:                                            Defendant:                                          Counsel Designation:
Sally Berens                                           Larry Willey                                        CJA Appointment

             TYPE OF HEARING                                DOCUMENTS                                      CHANGE OF PLEA
    Arraignment:                                   Defendant's Rights                     Charging Document:
       mute             nolo contendre                                                         ✔   Read         Reading Waived
                                                   Waiver of Indictment
       not guilty       guilty                                                            Guilty Plea to Count(s) 1
                                                   Other:
    Final Pretrial Conference                                                             of the Indictment
    Detention        (waived     )
                                                                                          Count(s) to be dismissed at sentencing:
    Motion Hearing
                                                                                          2, 8-12, 18-22
    Revocation/SRV/PV                          Court to Issue:

    Bond Violation                                 Order of Detention                      ✔    Presentence Report Ordered
✔   Change of Plea
                                               ✔   Notice of Sentencing                         Presentence Report Waived
                                                   Order Appointing Counsel                ✔    Plea Accepted by the Court
    Sentencing
    Trial                                          Other:                                       Plea Taken under Advisement
    Other:                                                                                      No Written Plea Agreement

                                                             SENTENCING

Imprisonment:                                                         Plea Agreement Accepted:            Yes   No

Probation:                                                            Defendant informed of right to appeal:         Yes    No
Supervised Release:                                                   Counsel informed of obligation to file appeal:       Yes      No

Fine: $                                                               Conviction Information:
Restitution: $                                                            Date:
                                                                          By:
Special Assessment: $
                                                                          As to Count (s):

ADDITIONAL INFORMATION:




                    CUSTODY/RELEASE STATUS                                              BOND AMOUNT AND TYPE

Remanded to USM                                                         $

CASE TO BE:                                                           TYPE OF HEARING:

Reporter/Recorder:         Glenda Trexler                               Case Manager:       S. Bourque
